Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-48 of B. Chen et al., US 16/651,386 (Sep. 25, 2018) are pending.  Claims 9-14, 22-27, and 29-48 to the non-elected Groups/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-8, 15-21 and 28 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group I, with partial traverse in the Reply to Restriction Requirement filed on November 19, 2021, is acknowledged.  

Restriction/Rejoinder

Applicants traverse the restriction only with respect to Groups III and IV. Applicant argues that Groups III and IV are directed towards temperature limitations (Group III) and reactant ratio limitations (Group IV) of the method set out in claim 1 (Group I) from which they depend. Applicant submits that searching for the method limitations set out in claims 27 and 28 would not require addition searching or be unduly burdensome when searching the elected method of Group I.  In the interest of efficient prosecution, Groups (III) and (IV) are rejoined with Group (I).  



Group (I)	claim(s) 1-21 and 23-28 drawn a method of making a halogenated organic compound, comprising reacting an active hydrogen-containing organic compound; 
Group (II)	claim(s) 1 and 22, drawn to the method of Group (I), wherein the reacting is carried out in the presence of a phase transfer catalyst;
Group (III)	rejoined with Group (I);
Group (IV)	rejoined with Group (I);
Group (V)	claim(s) 29-33, drawn to a trifluoropropenylether-substituted aromatic compound of formula (I); and
Group (VI)	claim(s) 34-48, drawn to a haloalkyl ether (meth)acrylate corresponding to general structure (I).

Claims 22 and 29-48 to the non-elected invention of Groups (II), (V), and (VI) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   All issues resolved with respect to Applicant’s traversal, the restriction is MADE FINAL.  

In view of the above noted withdrawal of the restriction requirement between Groups (II) and (III), applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Election of Species

Pursuant to the election of species requirement, Applicant elected, without traverse: the compound 2,3,3,3-tetrafluoropropenyl-1-oxyethyl)methacrylate,


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


as the active hydrogen-containing organic compound.  This compound is not disclosed in the application as filed.  To this extent, Applicant has not complied with the election of species requirement which requires “election of a single disclosed species (or a grouping of patentably indistinct species)”.  MPEP § 803.02(III)(A).  Applicant further elects 1,2,3,3,3-pentafluoropropene (HFO-1225ye):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


as the halogenated olefin containing a carbon-carbon double bond.  Specification at page 11, line 12.  Applicant further elects “alcohols” as the active halogen containing organic compound.  However, in view of the structure of the above elected species of halogenated compound and halogenated olefin, the elected species of “alcohol” is necessarily the following compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.1

This compound is also not disclosed in the specification.  Claims 1-8 and 15-21 read on the elected species.  It is noted that claim 27 does not read on the elected species for the following reasons.  The closest disclosure in the specification regarding the elected product/reactant species are Examples 1, 31 and 32; summarized below.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The Example 1 temperature is 70-90 [Symbol font/0xB0]C.   Specification at page 36.  The Example 31 and 32 reaction temperatures are respectively 16-21 [Symbol font/0xB0]C and 17-25 [Symbol font/0xB0]C.  Specification at pages 49-51.  Claim 27 is directed to a single temperature of 200 [Symbol font/0xB0]C, which is clearly not appropriate for the elected species in view of Examples 1, 31 and 32.  Note that the identity of the product of Examples 31 and 32 is unclear from the specification as indicated by the above question marks.  

The elected species was searched and anticipating art was not found.  Pursuant to MPEP § 803.02, the search was extended to the additional species cited in the § 102 rejections below.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claims 9-14 and 23-27 of elected invention Group (I) are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1)/(2) over Y. Gotoh et al., US 9,139,773 (2015) (“Gotoh”)

Claims 1-8, 15, 16, 18-21 and 28 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Y. Gotoh et al., US 9,139,773 (2015) (“Gotoh”).  Gotoh discloses a liquid crystal compound of the formula (I).  Gotoh at col. 3, lines 5-20.  Gotoh discloses the following reaction process for the preparation of an example formula (I) compound.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Gotoh at col. 73.  The above Gotoh reaction clearly meets each and every limitation of claims 1, 2, 15, 16, 18-19.  

The claim 3 limitation of “halogenated heteroalkenyl-functionalized organic compound”, is broadly and reasonably interpreted as an alkenyl group comprising a heteroatom.  MPEP § 2111.  This interpretation is consistent with the specification.  See Specification at page 1, line 22; Id. at page 2, lines 11-14.  Gotoh compound 38 comprises an ether oxygen atom linking the double bond to the phenyl group.  Compound 38 therefore meets the claim 3 limitation of “heteroalkenyl-functionalized organic compound”.  

Respecting claims 4-6, the Gotoh compound 38 –CF3 group meets the respective limitations of “heteroalkyl-functionalized”, “fluorinated alkyl group”, and “perfluorinated
alkyl group”.  Claims 4-6 are therefore anticipated.  





    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


meets the structural limitations of Markush formula (1); CX1X2=CX3X4 (I) of claim 7 and the “CF3CH=CHCl” of claim 8. Claims 7 and 8 are therefore anticipated.  

Respecting claims 15-16, Ruh’s sodium hudride (NaH) corresponds to the respectively claimed “basic conditions” and “inorganic base”.  Claims 15 and 16 are therefore anticipated.  

Respecting claim 20, Gotoh’s solvent N-methylpyrrolidone (NMP) is a “polar non-protic solvent”.  See Specification at page 27, lines 18-19.  Claim 20 is therefore anticipated.  

Respecting instant claim 21, Gotoh’s solvent N-methylpyrrolidone (NMP) has a dielectric constant of 32.3.  See e.g., National Center for Biotechnology Information (2022) -- PubChem Compound Summary for CID 13387, 1-Methyl-2-pyrrolidinone. Retrieved January 21, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/1-Methyl-2-pyrrolidinone (9/16/2004) (page 9 of 60).  Claim 21 is therefore anticipated.  

Respecting claim 28, Gotoh’s molar ratio of active hydrogen containing organic compound to halogenated olefin is (7.45 mmol / 18.6 mmol) or 1 / 2.5, which falls within the claim 28 range.  Claim 28 is therefore anticipated.  


35 U.S.C. 102(a)(1)/(2) over R. Ruh US 2,739,987 (1956) (“Ruh”)

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by R. Ruh US 2,739,987 (1956) (“Ruh”). Ruh discloses that a fluorine-substituted ethylenically unsaturated aliphatic ether is produced from a substituted ethylene and an acyclic monohydroxy-hydrocarbon having not more than four carbon atoms; the fluorine-substituted unsaturated aliphatic ether is produced from the above starting materials by means of a reaction that proceeds in the presence of a base.  Ruh at col. 1 lines 39-45.  In Example 1, Ruh discloses the following example reaction.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The above Ruh reaction clearly meets each and every limitation of claims 1, 2, 18 and 19.  

The claim 3 limitation of “halogenated heteroalkenyl-functionalized organic compound”, is broadly and reasonably interpreted as an alkenyl group comprising a heteroatom.  MPEP § 2111.  This interpretation is consistent with the specification.  See Specification at page 1, line 22; Id. at page 2, lines 11-14.  Ruh’s product compound comprises an ether oxygen atom linking a methyl group with the double bond.  This compound therefore meets the claim 3 limitation of “heteroalkenyl-functionalized organic compound”.  

Respecting claims 4-6, the Ruh’s product compound –CF3 group meets the respective limitations of “heteroalkyl-functionalized”, “fluorinated alkyl group”, and “perfluorinated
alkyl group”.  Claims 4-6 are therefore anticipated.  




    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


meets the structural limitations of Markush formula (1); CX1X2=CX3X4 (I) of claim 7. Claims 7 is therefore anticipated.  

Respecting claims 15-17, Ruh’s potassium hydroxide (KOH) corresponds to the respectively claimed “basic conditions”, “inorganic base” and “alkali metal hydroxide”.  Claims 15-17 are therefore anticipated.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has not argued that the groupings “alcohols” are patentably indistinct species.  Should applicant traverse on the ground that the groupings of patentably indistinct species from which election is required (i.e., alcohols) are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other species.  See MPEP § 809.02(a), Form Paragraph 8.01.